DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/5/2022 has been entered. Claims 1, 3-11, and 13-15 have been placed in condition for allowance. Claims 2 and 12 have been cancelled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant has amended the independent claims to include the new limitations of: “…the detecting comprising; for a current voxel, selecting a comparison kernel size to determine comparison voxels located a particular voxel radius away from the current voxel; comparing the distance value of the current voxel with the distance value of each comparison voxel; and, recording the current voxel location as the feature when the distance value of the current voxel is greater than the distance values of a threshold number of the comparison voxels; generating modified render data based on the detected feature; and, controlling a 3D printing system with the modified render data to produce the feature in a 3D part.” 

The two closest prior art of record is Courter et al. (US PGPUB 20180240263) and Tan et al. (US PGPUB 20150078641).

With regards to Courter, the reference teaches a method in which slice data is analyzed at a voxel level, a distance value is assigned to each voxel based on its location to an edge of mesh, and then printing properties are selected based on the distance value. However, the reference of Courter is silent on the newly amended limitations as presented above as Courter does not compare the distance value of the selected voxel to selected comparison voxels and identify it as a feature to be modified based on the distance value of the selected voxel being greater than a threshold number of comparison voxels. 

With regards to Tan, the reference teaches a method which determines all voxels located as a feature of a detected object, collecting distance values of all voxels in the object, and finally determining the largest distance among all voxels and setting that voxel as a focal point of the object. This reference, though determines the largest distance among voxel distance values, it does not specifically compare itself to a specified radius of neighboring voxels but instead is compared to the whole. As such, Tan is silent on the newly amended features of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Porikli (US PGPUB 20040130546): disclose an object detection method in which distance values are applied to each pixel in an image. Based on the determined distances and compared to a threshold value, seed pixels are selected and the method performs comparison distance values to the seed to determine an image. 

Ratner (US Patent 7,848,571): disclose method for segmenting in image in which a distance map of all pixels is created based on their relation to the edge of an object. 

Bornowski (US Patent 6,621,914): disclose a system and method selecting a pixel and all adjacent pixels, creating an two values A and B based upon the summation of all detected z coordinate values, and based on A being above a threshold applying a confirmation mask and the detected B value is greater than a threshold, determining that it is a pixel at the boundary of an object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117